El Juez Asociado Señor Franco Soto,
emitió la opinión del • ' tribunal. ■
'■ La Corte de Distrito de - San Juan dictó resolución de-clarando justificado a favor del recurrente el dominio de cierta finca rústica compuesta de tres parcelas de terreno, y presentada al registro para su inscripción el registrador denegó la inscripción de la porción de 21 cuerdas 90 cénti-mos porque no alegando el recurrente que fuese el único heredero de sus padres, Luciano Hernández y Carlina Be-tancourt, no se expresa quiénes eran los demás causaha-bientes de esas personas de quienes procede dicha porción a los efectos de cumplir con el requisito de la citación.
*44En la resolución aprobando la información se hace cons-tar que la corte inferior “ordenó la citación por edictos de los anteriores dueños y sus sucesores, herederos y cau-sahabientes por ignorarse el paradero actual y existencia de ellos.”
El registrador sostiene que la citación en la forma que aparece becba no se ajusta a la ley ni a la jurisprudencia aplicable, citándose entre otras decisiones la's de León v. Registrador, 27 D.P.R. 374, y Cancel v. Registrador, 28 D.P.R. 916.
Los términos de la resolución, sin embargo, expresan claramente que los sucesores, herederos y causahabientes de los anteriores dueños fueron citados por edictos por igno-rarse su paradero, así como su existencia. La cuestión es si hecha la. citación de un modo tan general es suficiente. A nuestro juicio nos inclinamos a la afirmativa. En la resolución se dice que el recurrente adquirió la parcela de terreno por herencia de sus padres y que éstos habían fa-llecido. Si no aparece que el recurrente era su único he-redero y existiera la posibilidad de otros herederos, la ci-tación incluyendo los sucesores, herederos o causahabientes de anteriores dueños tendría efecto legal en cuanto a tales herederos. El caso de Cancel, supra, aunque es casi idén-tico por sus circunstancias al presente, la diferencia con-siste únicamente en que no aparece hecha la citación en ninguna forma a los demás herederos o causahabientes del padre del recurrente, de quien éste hubo la finca, y se negó la inscripción; pero en este caso tal formalidad se ordenó mediante edictos, citándose, por los motivos que expresa la resolución de la corte, a todos los herederos o causahabien-tes de los anteriores dueños.

Por todo lo expuesto, debe revocarse la nota recurrida y ordenarse la inscripción solicitada.

El Juez Asociado Sr. Hutchison no intervino en la re-solución de este caso.